Exhibit 10.4(a)

ZIPREALTY, INC.

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made and entered into by
and between ZipRealty, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on the signature page to this Agreement (the
“Executive”).

R E C I T A L S

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Board has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication and objectivity of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

C. Certain capitalized terms used in the Agreement are defined in Section 4
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established Executive plans and
practices or pursuant to other agreements with the Company.

3. Benefits.

(a) Termination Following A Change of Control. In the event that a Change of
Control of the Company occurs and during the period beginning on the closing
date of the transaction giving rise to such Change of Control and ending 12
months after such closing date, the Executive’s employment with the Company (or
the successor entity in such Change of Control transaction) is either
(a) terminated by the Company (or its successor entity) without Cause or (b) is



--------------------------------------------------------------------------------

Constructively Terminated, then fifty percent (50%) of all unvested Stock Rights
as of such date shall become fully vested on the date of such termination.

(b) Termination For Cause. If the Executive’s employment terminates by reason of
the Executive’s voluntary resignation (and is not a Constructive Termination),
or if the Executive is terminated for Cause, then the Executive shall not be
entitled to receive the accelerated vesting of Stock Rights set forth in
Section 3(a) above.

(c) Termination Apart from Change of Control. In the event the Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twelve (12)-month period following a Change of
Control, then the Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and benefits plans and practices or pursuant to other written
agreements with the Company.

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” means (i) the Executive’s failure to perform (other than due
to mental or physical disability or death) the duties of Executive’s position
(as they may exist from time to time) to the reasonable satisfaction of the
Company (or the successor corporation) after receipt of a written warning and
failure to cure any such non-performance within ten business days of receipt of
such written warning; (ii) any act of dishonesty taken in connection with the
Executive’s responsibilities as an Executive that is intended to result in such
Executive’s personal enrichment; (iii) the Executive’s conviction or plea of no
contest to a crime that negatively reflects on the Executive’s fitness to
perform Executive’s duties or harms the Company’s (or the successor
corporation’s) reputation or business; (iv) willful misconduct by the Executive
that is injurious to the Company’s (or the successor corporation’s) reputation
or business; or (v) the Executive’s willful violation of a material Company
employment policy. For purposes of this definition, an act or failure to act
will be deemed “willful” if effected not in good faith or without reasonable
belief that such action or failure to act was in the best interests of the
Company (or the successor corporation).

(b) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The approval by shareholders of the sale or disposition by the Company of
all or substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the

 

-2-



--------------------------------------------------------------------------------

Plan, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iv) The approval by shareholders of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

For purposes of clauses (i) and (iii) above, such Change of Control shall be
deemed to have occurred on the date on which the transaction closes; for the
purpose of clauses (ii) and (iv) above, such Change of Control shall be deemed
to have occurred on the date on which the Company’s shareholders approve a
transaction described in that clause. Notwithstanding the foregoing, the
reincorporation of the Company in Delaware (or any other jurisdiction) shall not
constitute a Change of Control for purposes of this Agreement.

(c) Constructive Termination. “Constructive Termination” shall mean the
occurrence of any of the following without the Executive’s express written
consent (i) the assignment to the Executive of any duties or the reduction of
the Executive’s duties, either of which results in a significant diminution in
the Executive’s position or responsibilities in effect immediately prior to such
assignment, or the removal of the Executive from such position and
responsibilities, provided, however that changes in the circumstances of
employment which are solely the result of changes in corporate legal structure
resulting directly from the Change of Control shall not constitute a basis for
Constructive Termination; (ii) a substantial reduction, without good business
reasons, of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction; (iii) a material
reduction by the Company in the cash compensation of the Executive as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is significantly reduced; or (v) the relocation of Executive’s
principal place of employment to a facility or a location more than 50 miles
from the Executive’s then present location.

(d) Stock Rights. “Stock Rights” shall mean all options to acquire shares of
Company Common Stock or stock appreciation rights under plans, agreements or
arrangements which are compensatory in nature, including, without limitation,
the Company’s 1999 Stock Plan and 2004 Equity Incentive Plan, and any restricted
stock issued by the Company.

 

-3-



--------------------------------------------------------------------------------

5. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 5(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to the Executive at his or her home address most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a voluntary resignation or a Constructive Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 6(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than 30 days after the giving of such
notice). The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Constructive Termination shall
not waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing Executive’s rights hereunder.

7. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by

 

-4-



--------------------------------------------------------------------------------

either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding the same,
including, if applicable, any prior Change of Control Agreement entered into by
and between the Company and the Executive which shall be superseded by this
Agreement notwithstanding Section 7(d) of such agreement. No future agreements
between the Company and the Executive may supersede this Agreement, unless they
are in writing and specifically mention this Section 7(d).

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

*  *  *

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Change in Control
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth below.

 

COMPANY:     ZIPREALTY, INC.       By:           Name:         Title:        
Date:     EXECUTIVE:     Name:           Signature:           Date:    